Exhibit 10.51

WYETH

2006 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN

(As approved by stockholders on April 27, 2006 and as amended by the Board of
Directors

through November 16, 2006)

1. Purpose.

The purpose of the Plan is to provide a means through which the Company may
attract able persons to become and remain Non-Employee Directors of the Company
and to provide a means whereby Non-Employee Directors of the Company can acquire
and retain Stock ownership, thereby strengthening their commitment to the
welfare of the Company and promoting an identity of interest between
stockholders and such Non-Employee Directors.

2. Definitions.

The following definitions shall be applicable throughout the Plan.

(a) “Annual Meeting” shall mean the annual meeting of the Company’s
stockholders.

(b) “Award” means, individually or collectively, any Option or Deferred Stock
Unit Award.

(c) “Award Agreement” means the agreement between the Company and a Participant
who has been granted an Option or Deferred Stock Unit Award which defines the
rights and obligations of the parties.

(d) “Board” means the Board of Directors of the Company.

(e) “Board Membership” means the period of time during which a Director serves
on the Board.

(f) “Change in Control” means (i) any “person” (as that term is used in Sections
13 and 14(d)(2) of the Exchange Act) other than a Permitted Holder (as defined
below) who is or becomes the beneficial owner (as that term is used in
Section 13(d) of the Exchange Act), directly or indirectly, of 50% or more of
either the outstanding shares of Stock or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally,
(ii) during any period of two consecutive years, individuals who constitute the
Board at the beginning of such period cease for any reason to constitute at
least a majority thereof, unless the election or the nomination for election by
the Company’s stockholders of each new director was approved by a vote of at
least three-quarters of the directors then still in office who were directors at
the beginning of the period or (iii) the Company undergoes a liquidation or
dissolution or a sale of all or substantially all of the assets of the Company.
No merger, consolidation or corporate reorganization in which the owners of the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally prior to said combination, own 50% or more of the
resulting entity’s outstanding voting securities shall, by itself, be considered
a Change in Control. As used herein, “Permitted Holder” means (i) the



--------------------------------------------------------------------------------

Company, (ii) any corporation, partnership, trust or other entity controlled by
the Company and (iii) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any such controlled entity.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(h) “Committee” means the Compensation and Benefits Committee of the Board and
any successor thereto.

(i) “Company” means Wyeth, a Delaware corporation.

(j) “Date of Grant” means the date on which an Award is granted to a Participant
under the Plan.

(k) “Default Election” shall have the meaning attributed thereto in
Section 8(d)(ii)

(l) “Deferred Stock Account” means an account established by the Trustee to hold
the shares of Stock attributable to each Participant receiving a Deferred Stock
Unit Award.

(m) “Deferred Unit Account” means a bookkeeping account established and
maintained by the Company in the name of each Participant who receives a
Deferred Stock Unit Award.

(n) “Deferred Stock Unit” means a hypothetical investment representing one share
of Stock granted in connection with a Deferred Stock Unit Award pursuant to
Section 8 of the Plan.

(o) “Deferred Stock Unit Award” shall mean the Deferred Stock Unit Award granted
to a Participant in accordance with Section 8 of the Plan.

(p) “Director” means any member of the Board.

(q) “Disability” means a medically determinable physical or mental impairment
which renders a Participant substantially unable to function as a Director, as
determined in the sole discretion of the Committee.

(r) “Distribution Election Form” shall mean the election form filed by a
Non-Employee Director with the Company indicating whether such Non-Employee
Director’s Deferred Stock Unit Awards will be distributed in a lump sum or in a
series of 2 to 10 substantially equal annual installments.

(s) “Distribution Election Modification Form” shall mean the election form filed
by a Non-Employee Director with the Company indicating a change in the form of
distribution of such Non-Employee Director’s future Deferred Stock Unit Awards.

 

2



--------------------------------------------------------------------------------

(t) “Dividend Equivalents” means an amount equal to the cash dividends otherwise
payable by the Company upon each share of Stock credited to a Participant’s
Deferred Stock Account.

(u) “Exchange Act” means the Securities Exchange Act of 1934.

(v) “Fair Market Value” on a given date means (i) if the Stock is listed on a
national securities exchange, the closing sale price reported as having occurred
on the primary exchange with which the Stock is listed and traded on such date,
or, if there is no such sale on that date, then on the last preceding date on
which such a sale was reported; or (ii) if the Stock is not listed on a national
securities exchange, the amount determined by the Committee to be the fair
market value based upon a good faith attempt to value the Stock accurately and
computed in accordance with applicable regulations of the Internal Revenue
Service.

(w) “Initial Election” shall have the meaning attributed thereto in
Section 8(d)(i).

(x) “Non-Employee Director” means a Director who is not also a current employee
of the Company or any of its subsidiaries or affiliates.

(y) “Option” means an option to purchase Stock.

(z) “Option Period” means the period during which an Option remains outstanding
and following which the Option will expire, subject to early expiration upon a
termination of a Participant’s Board Membership as provided herein.

(aa) “Option Price” means the per-share exercise price set for an Option as
reflected in the applicable Award Agreement.

(bb) “Participant” means each Non-Employee Director to whom an Award has been
granted under the Plan.

(cc) “Plan” means the Company’s 2006 Non-Employee Director Stock Incentive Plan.

(dd) “Section 402 of SOX” shall have the meaning attributed thereto in
Section 7(e).

(ee) “Section 409A” means Section 409A of the Code.

(ff) “Securities Act” means the Securities Act of 1933, as amended.

(gg) “Stock” means the common stock par value $0.33 1/3 per share, of the
Company.

(hh) “Trust” shall mean the grantor trust established by the Company to hold the
shares of Stock attributable to Participants receiving Deferred Stock Unit
Awards.

(ii) “Trustee” shall mean the trustee of the Trust.

(jj) “Unforeseeable Emergency” shall have the meaning set forth in
Section 409A(a)(2)(B)(ii) of the Code.

 

3



--------------------------------------------------------------------------------

3. Effective Date and Stockholder Approval.

The Plan shall be submitted to the stockholders of the Company for their
approval at the Annual Meeting of Stockholders to be held on April 27, 2006. The
Plan shall become effective upon the affirmative vote of the holders of a
majority of the shares of Stock present, or represented, and entitled to vote at
the meeting.

4. Administration.

The Committee shall administer the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.
Subject to the provisions of the Plan, the Committee shall have exclusive power
to (i) grant discretionary Awards under the Plan, (ii) determine the nature and
extent of the Awards to be made to each Non-Employee Director, (iii) determine
the time or times when Awards will be made to Non-Employee Directors,
(iv) determine the conditions to which the payment of Awards may be subject,
(v) change the number, type and terms of the Awards granted under the Plan,
(vi) prescribe the form or forms of Award Agreements, and (vii) cause records to
be established in which there shall be entered, from time to time as Awards are
made to Participants, the date of each Award, the number of Options and Deferred
Stock Units awarded by the Committee to each Participant, and the expiration
date.

The Committee shall have the authority, subject to the provisions of the Plan,
to establish, adopt, and revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee shall also have the authority to
construe and interpret the Plan and all Awards and Award Agreements issued
pursuant to the Plan and to correct any defects, supply any omissions and/or
reconcile any inconsistencies therein. The Committee’s interpretation of the
Plan or any documents evidencing Awards granted pursuant thereto and all
decisions and determinations by the Committee with respect to the Plan shall be
final, binding, and conclusive on all parties.

5. Shares Subject to the Plan.

Unless otherwise determined by the Committee, Options and Deferred Stock Unit
Awards shall be automatically granted to Non-Employee Directors pursuant to the
formulas set forth in Sections 7 and 8; provided, however, that:

(a) Subject to Section 11, the maximum number of shares of Stock that may be
issued pursuant to all Awards under the Plan shall be 300,000; provided,
however, that the maximum number of shares of Stock that may be issued pursuant
to Deferred Stock Unit Awards shall be 75,000.

(b) The Committee may adopt reasonable counting procedures to ensure appropriate
counting and make adjustments if the number of shares of Stock actually
delivered differs from the number of shares previously counted in connection
with an Award. To the extent that an Award expires or is canceled, forfeited,
settled in cash or otherwise terminated or concluded without a delivery to the
Participant of the full number of shares to which the Award related, the
undelivered shares will again be available for Awards under the Plan; and

 

4



--------------------------------------------------------------------------------

(c) Stock delivered by the Company in settlement of Awards under the Plan may be
authorized and unissued Stock or Stock held in the treasury of the Company or
may be purchased on the open market or by private purchase.

6. Eligibility.

Participation in the Plan shall be limited to Non-Employee Directors.

7. Annual Option Awards.

(a) Automatic Grant. Unless otherwise determined by the Committee, on the date
of each Annual Meeting, each Non-Employee Director who is newly elected as a
Non-Employee Director or who was previously so elected and continues as a
Non-Employee Director immediately following such Annual Meeting shall
automatically be granted, without further action by the Board or the Committee,
an Option to purchase 3,500 shares of Stock.

(b) Option Price. Options shall have an Option Price equal to the Fair Market
Value of a share of Stock on the Date of Grant.

(c) Option Period. Unless otherwise determined by the Committee, the Option
Period of each Option, after which each such Option shall expire, shall be ten
(10) years from the Date of Grant.

(d) Vesting of Options. Unless otherwise determined by the Committee and subject
to early expiration upon termination of a Participant’s Board Membership or
accelerated vesting, as provided herein, each Option shall become fully vested
and exercisable on the earlier of (i) the day immediately prior to the next
Annual Meeting or (ii) the date that is twelve (12) months from the Date of
Grant; provided, however, that no Options shall become vested and exercisable
prior to the date upon which a Participant has completed two years of continuous
Board Membership. For purposes of this Plan, a Non-Employee Director will be
deemed to have completed two years of continuous Board Membership on the date
immediately prior to the second anniversary of such Non-Employee Director’s date
of election to the Board. Notwithstanding any vesting schedule established for
any Option, the Committee may, in its sole discretion, accelerate the
exercisability of any Option. If an Option is exercisable in installments, such
installments or portions thereof which become exercisable shall remain
exercisable until the Option expires either at the end of the Option Period or
earlier upon termination of a Participant’s Board Membership, as provided
herein.

(e) Manner of Exercise and Form of Payment. Options which have become
exercisable may be exercised by delivery of a written notice of exercise to the
Company accompanied by payment of the Option Price covering the shares of Stock
with respect to which the exercise relates. The Option Price may be payable in
cash and/or by delivery of shares of Stock having a Fair Market Value on the day
prior to the date the Option is

 

5



--------------------------------------------------------------------------------

exercised equal to the Option Price multiplied by the number of shares subject
to exercise or, in the discretion of the Committee, either (i) by delivery to
the Company of a copy of irrevocable instructions to a stockbroker to deliver
promptly to the Company an amount of sale or loan proceeds sufficient to pay the
Option Price multiplied by the number of shares subject to exercise, (ii) by
delivery of a notice of “net exercise” to the Company, pursuant to which the
Participant shall receive the number of shares of Stock subject to exercise
reduced by the number of shares of Stock equal to the aggregate exercise price
for such shares divided by the Fair Market Value on the date prior to such
exercise; or (iii) by any other means approved by the Committee. Anything herein
to the contrary notwithstanding, the Company shall not directly or indirectly
extend or maintain credit, or arrange for the extension of credit, in the form
of a personal loan to or for any Non-Employee Director through the Plan in
violation of Section 402 of the Sarbanes-Oxley Act of 2002 (“Section 402 of
SOX”), and to the extent that any form of payment would, upon the advice of the
Company’s counsel, result in a violation of Section 402 of SOX, such form of
payment shall not be available.

(f) Termination of a Participant’s Board Membership. Unless otherwise determined
by the Committee, the termination of a Participant’s Board Membership shall have
the following consequences to outstanding Options.

(i) If a Participant’s Board Membership is terminated by reason of the
Participant’s death or Disability, and such Participant has completed at least
two years of continuous Board Membership, any outstanding Options held by such
Participant which are not vested and exercisable on the date of such termination
shall become immediately vested and exercisable and all outstanding Options held
by such Participant shall remain exercisable until the earlier of (x) the third
anniversary of the date of termination, or (y) the expiration of the Option
Period.

(ii) If a Participant’s Board Membership is terminated for any other reason
other than death or Disability, any unvested Options then held by such
Participant shall expire immediately upon such termination and any vested
Options then held by such Participant shall remain exercisable until the earlier
of (x) the third anniversary of the date of termination, or (y) the expiration
of the Option Period.

(g) Award Agreement. Each Option shall be evidenced by an Award Agreement, which
shall contain such provisions as may be determined by the Committee.

(h) Amendment or Cancellation of Option Award Formula. Notwithstanding anything
herein to the contrary, the Committee may, at any time and from time to time in
its sole discretion, terminate or amend the automatic Option Award to
Non-Employee Directors set forth in this Section 7, by increasing or decreasing
the number of shares of Stock subject to the formula or substituting an
alternate formula or a different Award on different terms, including different
or no vesting conditions.

 

 

6



--------------------------------------------------------------------------------

8. Annual Deferred Stock Unit Awards

(a) Automatic Grant. Unless otherwise determined by the Committee, on the date
of each Annual Meeting, each Non-Employee Director who is newly elected as a
Non-Employee Director or who was previously so elected and continues as a
Non-Employee Director immediately following such Annual Meeting shall
automatically be granted, without further action by the Board or the Committee,
an Award of 1,200 Deferred Stock Units.

(b) Establishment of Deferred Unit Account. Unless otherwise determined by the
Committee, on the Date of Grant of each Deferred Stock Unit Award to a
Participant, the Company shall establish a Deferred Unit Account for each new
Participant receiving such Award and credit to each such newly established or
previously established Deferred Unit Account for each such Participant the
number of Deferred Stock Units attributable to each such Award.

(c) Contribution of Stock to Trust. Unless otherwise determined by the
Committee, on the Date of Grant of each Deferred Stock Unit Award, the Company
shall contribute to the Trust for the benefit of each Participant receiving such
Award a number of shares of Stock equal to the number of Deferred Stock Units
granted to each such Participant pursuant to each such Award and shall instruct
the Trustee or applicable record keeper to establish a Deferred Stock Account
for each such new Participant and to allocate to each such newly established or
previously established Deferred Stock Account for each such Participant the
number of shares of Stock attributable to such Award. Each Participant with
respect to whom a Deferred Stock Account has been established shall have the
voting power to direct the trustee with respect to the voting of Stock allocated
to such Deferred Stock Account. The trustee shall not have discretion to vote
the Stock held in the Trust unless instructed to do so by the Participant to
whose account the Stock has been allocated. Stock held in Deferred Stock
Accounts (including, without limitation, Dividend Equivalents) shall be subject
to forfeiture and returned to the Company to the same extent that the
corresponding Deferred Stock Unit Award is subject to forfeiture. Upon
forfeiture of all or a portion of any Deferred Stock Unit Award, the
corresponding number of shares of Stock held in a Deferred Stock Account shall
be forfeited and returned to the Company. Each Deferred Stock Account shall be
maintained under the Trust for each Participant with respect to whom a Deferred
Stock Account has been established until the distribution and/or forfeiture of
all shares of Stock allocated to such Deferred Stock Account.

(d) Form of Distribution Election.

(i) Initial Elections. Within thirty (30) days following the date of (A) the
2006 Annual Meeting, and (B) any subsequent Annual Meeting at which a
newly-elected Non-Employee Director receives an initial Deferred Stock Unit
Award (whether such Non-Employee Director was newly-elected at the Annual
Meeting or prior to the Annual Meeting), each Non-Employee Director receiving an
initial Deferred Stock Unit Award hereunder must file a Distribution Election
Form, a form of which is attached hereto as Exhibit A, with the Company
indicating whether the distribution of such Award is to be made in a lump sum or
in a series of 2 to 10 substantially equal annual installments following the
termination of such Non-Employee Director’s Board Membership (the “Initial
Election”).

 

7



--------------------------------------------------------------------------------

(ii) Default Election. In the event that any Non-Employee Director fails to file
a timely Distribution Election Form with respect to a Deferred Stock Unit Award,
such Deferred Stock Unit Award will be distributed to the Non-Employee Director
in a lump sum following the termination of such Non-Employee Director’s Board
Membership (the “Default Election”).

(iii) Change in Form of Distribution. The Initial Election (or the Default
Election, if applicable), for each Non-Employee Director shall be a standing
election and shall apply to the initial Deferred Stock Unit Award for such
Non-Employee Director and, unless such election is changed, to all of the
Non-Employee Director’s subsequent annual Deferred Stock Unit Awards. A
Non-Employee Director may elect to change the form of payment for any future
Deferred Stock Unit Award by filing a Distribution Election Modification Form, a
form of which is attached hereto as Exhibit B, with the Company no later than
December 31, or such earlier date prescribed by the Committee, of the year prior
to the year in which the Deferred Stock Unit Award with respect to which the
change will be effective is to be granted. Any such Distribution Election
Modification Form shall apply to all of the Non-Employee Director’s subsequent
Deferred Stock Unit Awards, unless and until a new Distribution Election
Modification Form is filed with the Company.

(e) Vesting. Subject to forfeiture upon termination of a Participant’s Board
Membership or accelerated vesting, as provided herein, and unless otherwise
determined by the Committee,

(i) Awards Granted at 2006 Annual Meeting. Each Deferred Stock Unit Award
granted to a Non-Employee Director at the 2006 Annual Meeting shall become fully
vested and no longer subject to forfeiture on the date that is twelve
(12) months and thirty (30) days from the Date of Grant; provided, however, that
no Deferred Stock Unit Award shall become vested prior to the date upon which a
Non-Employee Director has completed two years of continuous Board Membership;

(ii) Awards Granted to Newly-Elected Non-Employee Directors. Each initial
Deferred Stock Unit Award granted to a Non-Employee Director who is
newly-elected to the Board after the 2006 Annual Meeting shall become fully
vested and no longer subject to forfeiture on the date that is twelve
(12) months and thirty (30) days from the Date of Grant; provided, however, that
no Deferred Stock Unit Award shall become vested prior to the date upon which a
Non-Employee Director has completed two years of continuous Board Membership;
and

(iii) Awards Granted to Non-Employee Directors Who Are Not Newly-Elected to the
Board. Except as provided in Section 8(e)(i), each Deferred Stock

 

8



--------------------------------------------------------------------------------

Unit Award granted to a Non-Employee Director who is not newly-elected to the
Board shall become fully vested and no longer subject to forfeiture on the
earlier of (x) the date that is twelve (12) months from the Date of Grant or
(y) the day immediately prior to the next Annual Meeting; provided, however,
that no Deferred Stock Unit Award shall become vested prior to the date upon
which a Non-Employee Director has completed two years of continuous Board
Membership.

Notwithstanding any vesting schedule established for any Deferred Stock Unit
Award, the Committee may, in its sole discretion, accelerate the vesting of any
Deferred Stock Unit Award and cause the forfeiture restrictions with respect to
such Award to lapse; provided, however, that the Committee may not accelerate
the vesting of any initial Deferred Stock Unit Award (otherwise subject to
vesting on the date that is twelve (12) months and thirty (30) days from the
Date of Grant), if such acceleration would result in an impermissible
distribution under Section 409A.

(f) Dividend Equivalents. Unless otherwise determined by the Committee, the
Company shall withhold cash dividends payable on the shares of Stock held in the
Trust and, on each date that cash dividends are otherwise payable to the holders
of Stock, the Company shall credit the Dividend Equivalents to each
Participant’s Deferred Unit Account. On each date that the Dividend Equivalents
in any Deferred Unit Account equal the value of a full share of Stock, the
Company shall deduct such value from such Deferred Unit Account and contribute
one share of Stock to the Participant’s Deferred Stock Account in the Trust.
Dividend Equivalents and shares of Stock attributable to Dividend Equivalents
shall be subject to forfeiture in the same manner as the Deferred Stock Unit
Awards with respect to which such Dividend Equivalents are attributable.

(g) Accelerated Vesting and Forfeiture of Deferred Stock Unit Awards upon the
Termination of a Participant’s Board Membership. Unless otherwise determined by
the Committee, (i) in the event of the termination of a Participant’s Board
Membership on account of such Participant’s death or Disability and such
Participant has completed at least two years of continuous Board Membership, all
unvested Deferred Stock Units held by such Participant as of such termination
date shall immediately become fully vested and the forfeiture restrictions
thereon shall lapse, and (ii) in the event of the termination of a Participant’s
Board Membership for any other reason all unvested Deferred Stock Units held by
such Participant as of such termination date shall immediately expire and be
forfeited.

(h) Payment of Deferred Stock Unit Awards. The shares of Stock attributable to
Deferred Stock Unit Awards for each Participant (including shares attributable
to Dividend Equivalents) shall be held in the Trust until the termination of
such Participant’s Board Membership. Following the termination of a
Participant’s Board Membership, the shares of Stock held in such Participant’s
Deferred Stock Account attributable to vested Deferred Stock Units shall be
distributed by the Trustee to such Participant in a lump sum or in a series of
annual installments (net of all applicable taxes, if any), as elected by such
Participant pursuant to a Distribution Election Form or Distribution Election
Modification Form, as applicable; provided, however, that with

 

9



--------------------------------------------------------------------------------

respect to any Participant who elected within thirty (30) days following the
Date of Grant of any Deferred Stock Unit Award to receive distribution of such
Award in a series of annual installments, if the vesting of such Award is
accelerated on account of such Participant’s death or Disability or on account
of a Change in Control, the shares of Stock attributable to such Award shall be
distributed in a lump sum, disregarding the election to have such distribution
made in a series of annual installments, as soon as practicable following such
acceleration, but in no event later than two and one-half months following the
end of the year of such acceleration.

(i) Award Agreement. Each Deferred Stock Unit Award shall be evidenced by an
Award Agreement, which shall contain such provisions as may be determined by the
Committee.

(j) Amendment or Cancellation of Deferred Stock Unit Award Formula.
Notwithstanding anything herein to the contrary, the Committee may, at any time
and from time to time in its sole discretion, terminate or amend the automatic
Deferred Stock Unit Award to Non-Employee Directors set forth in this Section 8,
by increasing or decreasing the number of shares of Stock subject to the formula
or substituting an alternate formula or a different Award on different terms,
including different or no vesting conditions.

(k) Distribution upon an Unforeseeable Emergency. A Participant may petition the
Committee for a distribution of the shares of Stock held in such Participant’s
Deferred Stock Account attributable to vested Deferred Stock Units on account of
an Unforeseeable Emergency. Upon the application of a Participant for a
distribution on account of an Unforeseeable Emergency the Committee shall
determine whether such distribution request qualifies for a distribution
pursuant to an Unforeseeable Emergency and, if so, shall approve such request
and instruct the Trustee to distribute to such Participant only the number of
shares of Stock attributable to vested Deferred Stock Units necessary to satisfy
such Unforeseeable Emergency; provided, however, that in no event may such
distribution exceed the balance of all shares of Stock attributable to vested
Deferred Stock Units held in such Participant’s Deferred Stock Account; and
further provided, however, that no Participant requesting a distribution for an
Unforeseeable Emergency shall have any involvement in making the determination
to approve such distribution on the part of the Committee; and further provided,
however, that such distribution shall be made hereunder only to the extent that
such constitutes an allowable distribution under Section 409A.

9. Discretionary Grant of Awards

The Committee is authorized, subject to limitations under applicable law, to
grant Awards on a discretionary basis to Non-Employee Directors. The Committee
shall determine the terms and conditions of such Awards at the Date of Grant or
thereafter.

 

10



--------------------------------------------------------------------------------

10. General

(a) Privileges of Stock Ownership. Except as otherwise specifically provided in
the Plan, no person shall be entitled to the privileges of stock ownership in
respect of shares of Stock which are subject to Awards hereunder until such
shares have been issued to that person free of any restrictions on stock
ownership.

(b) Government and Other Regulations. The obligation of the Company to make
payment of Awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by governmental agencies as may be
required. Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell and shall
be prohibited from offering to sell or selling any shares of Stock pursuant to
an Award unless such shares have been properly registered for sale pursuant to
the Securities Act with the Securities and Exchange Commission or unless the
Company has received the advice of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Stock to be
offered or sold under the Plan. If the shares of Stock offered for sale or sold
under the Plan are offered or sold pursuant to an exemption from registration
under the Securities Act, the Company may restrict the transfer of such shares
and may legend the Stock certificates representing such shares in such manner as
it deems advisable to ensure the availability of any such exemption.

(c) Designation and Change of Beneficiary. Each Participant may file with the
Company a written designation of one or more persons or entities as the
beneficiary who shall be entitled to receive the rights or amounts payable with
respect to an Award due under the Plan upon his death. A Participant may, from
time to time, revoke or change his beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Company. The last
such designation received by the Company shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Company prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by the Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

(d) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for

 

11



--------------------------------------------------------------------------------

the payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Restated Certificate of Incorporation, as amended, or otherwise, or any power
that the Company may have to indemnify them or hold them harmless.

(e) Rights to Re-election. Nothing in the Plan shall be deemed to create any
obligation on the part of the Company or the Board to nominate any Non-Employee
Director for re-election by the Company’s stockholders, nor confer upon any
Non-Employee Director the right to remain a member of the Board.

(f) Governing law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware without regard to the principles
of conflicts of law thereof.

(g) Nontransferability. Options shall not be transferable by the Participant
other than by will or the laws of descent and distribution, and Options shall
during his or her lifetime be exercisable only by the Participant; provided,
however, that the transfer of Options for estate planning purposes shall be
allowed in accordance with applicable law. No Deferred Stock Unit Award may be
assigned or transferred, pledged or sold prior to its delivery to a Participant
or, in the case of a Participant’s death, to the Participant’s legal
representative or legatee or such other person designated by an appropriate
court; provided, however, that the transfer of a Deferred Stock Unit Award for
estate planning purposes shall be allowed in accordance with applicable law.

(h) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

11. Changes in Capital Structure.

Awards granted under the Plan and any Award Agreements, the maximum number of
shares of Stock subject to all Awards and the maximum number of shares of Stock
subject to Deferred Stock Unit Awards shall be subject to adjustment or
substitution, as determined by the Committee in its sole discretion, as to the
number, price or kind of a share of Stock or other consideration subject to such
Awards or as otherwise determined by the Committee to be equitable (i) in the
event of changes in the outstanding Stock or in the capital structure of the
Company by reason of stock dividends, extraordinary cash dividends, stock
splits, reverse stock splits, recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the Date of Grant of any such Award or (ii) in
the event of any change in applicable laws or any change in circumstances which
results in or would result in any substantial dilution or enlargement of the
rights granted to, or available for, Participants in the Plan, or which
otherwise warrants equitable adjustment because it interferes with the intended
operation of the Plan. In addition, in the event of any such adjustments or
substitution, the aggregate number of shares of Stock available under the Plan
and the maximum number of shares available for grant pursuant to Deferred Stock
Unit Awards shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.

 

12



--------------------------------------------------------------------------------

12. Change in Control.

Except to the extent reflected in a particular Award Agreement, in the event of
a Change in Control, (i) notwithstanding any vesting schedule, or any other
limitation on exercise or vesting, all outstanding Awards shall immediately
become 100% vested and exercisable and the forfeiture provisions thereon shall
lapse, and (ii) the Committee may, in its discretion and upon at least 10 days
advance notice to the affected persons, cancel any outstanding Awards and pay to
the holders thereof, in a lump sum of cash or Stock, the value of such Awards
based upon the highest price per share of Company Stock received or to be
received by other stockholders of the Company in connection with the Change in
Control. Notwithstanding anything herein to the contrary, to the extent that any
Award hereunder, either in whole or in part, is deemed to provide for the
deferral of compensation within the meaning of Section 409A, there shall be no
distribution of any such deferred compensation on account of a Change in Control
unless such event also constitutes a “Change in Control Event” within the
meaning of Section 409A or such distribution is otherwise allowable under
Section 409A.

13. Amendments and Termination.

The Board may at any time terminate the Plan; provided, however, that prior to
any such termination, the Board shall give due consideration to the impact of
such termination under Section 409A. Unless sooner terminated, the Plan shall
terminate on the day before the tenth (10th) anniversary of the date the Plan is
adopted by the Board. No Awards may be granted under the Plan after it is
terminated; provided, however, that any Award outstanding under the Plan at the
time of the termination of the Plan shall remain in effect until such Award
shall have been exercised or distributed, in accordance with its terms or shall
have expired. The Committee may, at any time, or from time to time, amend or
suspend and, if suspended, reinstate, the Plan in whole or in part; provided,
however, that without further stockholder approval the Committee shall not make
any amendment to the Plan which would (i) materially increase the maximum number
of shares of Stock which may be issued pursuant to Awards or the maximum number
of shares subject to Deferred Stock Unit Awards, except as provided in
Section 11, or (ii) change the class of persons eligible to receive Awards under
the Plan.

14. 409A.

To the extent that any payments or benefits provided hereunder are considered
deferred compensation subject to Section 409A, the Company intends for this Plan
to comply with the standards for nonqualified deferred compensation established
by Section 409A (the “409A Standards”). To the extent that any terms of the Plan
would subject Participants to gross income inclusion, interest or an additional
tax pursuant to Section 409A, those terms are to that extent superseded by the
409A Standards. The Company reserves the right to amend Awards granted
hereunder, without the consent of any Participant, to cause such Awards to
comply with or be exempt from Section 409A.

*                    *                     *

As adopted by the Board of Directors of Wyeth on January 27, 2006, subject to
stockholder approval at the Annual Meeting of Stockholders to be held on
April 27, 2006.

 

13